Citation Nr: 0723098	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung scarring 
associated with tuberculosis (PTB).

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Post-service VA medical treatment records show that the 
veteran has been diagnosed as having depression and anxiety.  
In March 2005, he reported that he was treated for depression 
in 1977 at the Baumholder Medical Facility while serving in 
Germany.  The service medical records do not include mental 
hygiene records from this facility, and these records should 
be obtained on remand.

With respect to the claim for service connection for 
tuberculosis, the veteran has reported that he was diagnosed 
as having tuberculosis as early as 1979 or 1980.  He 
indicated that he was hospitalized for 20 days at that time.  
Records from the Texas Department of Health, Bureau of 
Tuberculosis Services, dated in September 1982 indicate 
findings of tuberculosis as early as June 1982.  It is 
unclear whether there are any records showing treatment for 
tuberculosis dated prior to this time.  Accordingly, a remand 
is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical care providers that treated him 
for tuberculosis between May 1978 and 
June 1982, including any periods of 
hospitalization.  Make arrangements to 
obtain any records identified by the 
veteran.

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
tuberculosis from the Texas Department 
of Health, Bureau of Tuberculosis 
Services, including, but not limited to, 
any records dated prior to September 
1982.  
  
3.  Contact the National Personnel 
Records Commission (NPRC), or any other 
appropriate source, and request copies 
of the veteran's inpatient and 
outpatient mental hygiene records from 
Baumholder Medical Facility in Germany, 
dated in 1977.  All efforts to obtain 
these records should be fully 
documented, and the NPRC must provide a 
negative response if records are not 
available.
	
4.  If it is determined that an 
examination and/or a medical opinion is 
necessary to make a decision on either 
of the claims, an examination and/or 
medical opinion should be accomplished.

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






